DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas et al. (WO2017042312A1), and further in view of Ryu et al. (KR 20160038707A).
	With respect to claims 1, 7, 12-15 Nicolas describes a method comprising: providing a laminate having substrate, a self-assembled block copolymer membrane 20 with segment block 20a and 20b (fig. 2; pages 1, 5 of the translation); selectively etching segment block 20a with a gas mixture containing a fluorocarbon and a depolymerizing gas such as oxygen wherein the ratio of the fluorocarbon to the oxygen is between 0.8-1.2 to form a mask pattern (page 6 of the translation).  The range disclosed by Nicolas is within claimed range of 0.5-7.5; therefore, anticipates the claimed range.  See MPEP 2131.03.  Unlike claimed invention, Nicolas doesn’t describe the block copolymers having cited structures for block A and B.  Ryu describes block copolymers comprising 2 different blocks with different structure as shown in formulas 1-8 and they exhibit excellent phase separation.  The blocks structures include a chain with 8 or more chain-forming atom and a ring structure with no halogen such as chemical formulas 1-5 and blocks have a ring structure with a halogen atom such as chemical formulas 6-8 (pages 3-8 of the translation).   It would have been obvious for one skill in the art before the effective filing date of the invention to provide block copolymer membrane in light of Ryu because both Nicolas and Ryu teach of using self-assemble block copolymers that are etched to form mask pattern and Ryu further teaches that those block copolymers having claimed chemical structures have been successfully in forming such self-assembly copolymers to manufacturing a mask for forming a pattern and the block copolymer has excellent self-assembly properties imparting etch selectivity to the self-assembled structure after the crosslinking process  (pages 1-3 and 8 of the translation).

 	With respect to claim 4, an inert flow rate of 200 sccm or less would also include 0 sccm of inert gas; therefore, an etching mixture of fluorocarbon and oxygen above would still anticipate claimed etching gas.
 	With respect to claim 6, the fluorocarbon gas includes C4F8 (page 7 of the translation).
 	With respect to claim 8, the RF power applied is from 50-500W, for examples, at 150W or 300 W (page 6 and 7 of the translation).  Nicolas teaches ranges that encompass cited range.  He also teaches examples in the cited range such as 150W and 300W.  A specific example in the prior art is within a claimed range anticipates the range, see MPEP 2131.03.
 	With respect to claim 9, the method includes using a capacitive coupled reactor (CCP) with RF source power (anode) and applying RF bias power (cathode) of the substrate or claimed substrate on which the blocked membrane is formed is positioned on the cathode and between the cathode and the anode (pages 6 of the translation). Please see Ng cited below for further description of a capacitively couple reactor with a cathode with bias power below a substrate and an anode above the substrate.
 	With respect to claim 16, the method further includes etching the substrate using the pattern of the block copolymer membrane (pages 3 and 8 of the translation).
	With respect to claims 2 and 3, Nicolas doesn’t describe a flow rate of fluorocarbon of more than 0 sccm and 50 sccm or less and a flow rate of oxygen of more than 0 sccm and 35 sccm or less.   However, he teaches that a flow rate of fluorocarbon and a flow rate of oxygen are between 10 sccm and 200 sccm (page 6 of the translation), which are overlapping the claimed ranged.  It would have been obvious to have selected the overlapping portion of the range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 (i).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicolas and Ryu as applied to claim 4 above, and further in view of Kim et al. (US 20150004796A1).
 	With respect to claim 5, Nicolas doesn’t describe providing the flow rate ratio of the fluorocarbon to the inert gas in a range of 0.1 to 1.  However, he teaches that the depolymerizing gas can be selected among O2, and inert gas such as Ar, He and the flow rate ratio of the fluorocarbon to that of the depolymerizing gas in between 0.8 and 1.2 (page 6 of the translation).  Kim further teaches that inert gas of Ar and He are also known and used to facilitate delivery and distribution of the process gas that includes fluorocarbon and oxygen (paragraph 25).  Therefore, it would have been obvious for one skill in the art before the effective filing date of the invention was made to add an inert gas with the flow rate ratio between 0.1 to 1 because it would further facilitates delivery and distribution of the process gas as taught by Kim and can control amount of polymer formed as taught by Nicolas.

Ng et al (US 2016/0099162A1) is cited to show the capacitively couple reactor that has cathode and anode (paragraphs 4 and 25).
Response to Arguments
In response to applicant’s remark that there is no motivation (to combine the references) because Nicolas describes using two etching steps and the secondary reference Ryu fail to remedy the deficiency of Nicolas, this is found unpersuasive.  Applicant has not traversed the motivation provided above for modifying Nicolas by using Ryu’s block copolymers.  The motivation is that it is obvious for one skill in the art to use Ryu’s block copolymer because both Nicolas and Ryu teach of using self-assemble block copolymers that are etched to form mask pattern and Ryu further teaches that those block copolymers having claimed chemical structures have been successfully in forming such self-assembly copolymers to manufacturing a mask for forming a pattern (pages 1, 2 and 8 of the translation).  Ryu also teaches that the block copolymer has excellent self-assembly properties imparting etch selectivity to the self-assembled structure after the crosslinking process (page 3 of the translation).  Furthermore, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  MPEP 2143.  In this case, both references Nicolas and Ryu concern with using self-assemble block copolymers that are etched to form mask pattern, and using known method disclosed by Ryu’s teaching of using those block copolymer for the same functions of providing self-assemble block copolymers would be obvious and yield predictable results.
Applicant describes claim 1 provides selectively etching with the flow rate ratio of the fluorocarbon to the oxygen in a range of 0.5 to 7.5.  The combined references, which includes Nicolas’s teaching of selectively etching segment block 20a with a gas mixture containing a fluorocarbon and a depolymerizing gas such as oxygen wherein the ratio of the fluorocarbon to the oxygen is between 0.8-1.2 to form a mask pattern (page 6 of the translation), would provide claimed selectively etching is performed while maintaining a ratio of the flow rate of the fluorocarbon to the oxygen in a range of 0.5-7.5 because this range is within claimed range and the same gas mixture having fluorocarbon and oxygen is being used for the etching process.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant’s remarks describing the comparative examples do not take away the facts that the combined method of the Nicolas and Ryu still provide the method of claims 1-9, 12-16.  The combined method would include all the steps of claims 1-9, 12-16.  Especially including the same gas mixture having the flow rate ratio within claimed flow rate ratio as described above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



8/29/2022